Name: Commission Regulation (EEC) No 2665/92 of 14 September 1992 suspending advance fixing of aid for peas, field beans and sweet lupins, and dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/ 10 Official Journal of the European Communities 15. 9. 92 COMMISSION REGULATION (EEC) No 2665192 of 14 September 1992 suspending advance fixing of aid for peas, field beans and sweet lupins, and dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3247/89 (2), and in particular Article 11 (2) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins ( ¢*), as last amended by Regulation (EEC) No 2206/90 (4), and in particular the second subparagraph of Article 6 a (2) thereof, Having regard to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the system for dried fodder 0, as last amended by Regulation (EEC) No 11 10/89 (6), and in particular the second subparagraph of Article 12 (2) thereof, Whereas advance fixing of the aids for peas, field beans and sweet lupins covered by Council Regulation (EEC) No 1 43 1 /82 O and of the aids for dried fodder covered by Council Regulation (EEC) No 111 7/78 (8), may be suspended should the market for the product be or risk being disturbed because of an abnormal situation ; Whereas given the present monetary situation and the prevailing uncertainty on the currency exchange markets maintenance of the present arrangements is likely to lead to speculation and disturbance of the markets ; whereas advance fixing of the aids referred to above should there ­ fore be suspended, HAS ADOPTED THIS REGULATION : Article 1 1 . Advance fixing of aid for peas, field beans and sweet lupins, and dried fodder is suspended for applications lodged between 14 and 16 September 1992. 2. Applications lodged during these periods shall be invalid . Article 2 This Regulation shall enter into force on 15 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 310, 21 . 11 . 1985, p. 22. 0 OJ No L 314, 28 . 10 . 1989, p . 51 . (') OJ No L 219, 28 . 7. 1982, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 171 , 28 . 6 . 1978 , p. 1 . (6) OJ No L 118 , 29 . 4. 1989, p. 1 . 0 OJ No L 162, 12 . 6. 1982, p. 28 . (8) OJ No L 142, 30 . 5. 1978, p. 1 .